Lee, J.
Appellee’s motion to strike the transcript of the evidence taken on the trial of the cause must be sustained *398because the court reporter was not notified in writing that a copy of the notice was desired until 23 days after the adjournment of the court, when such notice was required to be given within 10 days after the adjournment of the court. Section 1640, Code 1942.
 The giving of this notice within the specified period of 10 days has been repeatedly held to be jurisdictional; and unless this requirement is complied with, the transcript possesses no validity. Shaw v. Bula Cannon Shops, Inc., 205 Miss. 458, 38 So. 2d 916; American Creosote Works, Inc. v. Rose Bros., Inc., 211 Miss. 173, 51 So. 2d 220; Ivy v. Robertson, (Miss.) 70 So. 2d 862; and authorities there cited.
Motion to strike sustained.
McGehee, G. J., and Hall, Kyle and Holmes, JJ., concur.